NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
IN RE REMBRANDT TECHNOLOGIES, LP,
PATENT LITIGATION -
REMBRANDT TECHNOLOGIES, LP AND
REMBRANDT TECHNOLOGIES, LLC (DOING
BUSINESS AS REMSTREAM),
Plaintiffs-Appellants,
V.
cABLEv1s10N sYsTEMs c0RP0RAT101\`r mo csc
H0L1)1NGS, 1NC.,
Defendants-Appellees,
AND
ABC INC., CBS CORPORATION, AND NBC
UNIVERSAL, INC.,
Defendants-Appellees,
AND
CENTURY-TCI CALIFORNIA COMMUNICATIONS,
LP, CENTURY-TCI CALIFORNIA, LP, CENTURY-
TCI DISTRIBUTION COMPANY, LLC, CENTURY~
TCI HOLDINGS, LLC, PARNASSOS
COMMUNICATIONS, LP, PARNASSOS
DISTRIBUTION COMPANY I, LLC, PARNASSOS
DISTRIBUTION COMPAN`Y II, LLC, PARNASSOS

REMBRANDT TECH V. CABLEVISION 2
HOLDINGS, LLC, PARNASSOS, LP, AND WESTERN
NY CABLEVISION, LP,
Defendants-Appellees,
AND
CHARTER COMMUNICATIONS OPERATING LLC
AND CHARTER COMMUNICATIONS, INC.,
Defendan,ts-Appellees,
AND
COMCAST CABLE COMMUNICATIONS
HOLDINGS, INC., COMCAST CABLE
COMMUNICATIONS, LLC, COMCAST
CORPORATION, COMCAST OF _ __
FLORIDAlPENNSYLVANIA, LP, COMCAST OF
PENNSYLVANIA II, LP, AND COMCAST .OF PLA_NO,
LP,
Defen,dants-Appellees, °
AND
COXCOM, INC.,
Defendant-Appellee,
AND
FOX BROADCASTING COMPANY AND FOX
ENTERTAINMENT GROUP, INC.,
Defen,dants-Appellees,
AND
SHARP CORPORATION AND SHARP
ELECTRONICS CORPORATION,
Defendants-Appellees,
AND

3 REMBR.ANDT TECH V. CABLEVISION
TIME WARNER CABLE LLC, TIME WARNER
CABLE, INC., TIME WARNER ENTERTAINMENT
COMPANY, L.P., TIME WARNER
ENTERTAINMENT-ADVANCElNEWHOUSE
PARTNERSHIP, AND TIME WARNER NEW YORK
CABLE LLC (KNOWN AS TIME WARNER NY
CABLE LLC),
DefendantS-Appellees,
AND
ADELPHIA COMMUNICATIONS CORPORATION,
ADELPHIA CONSOLIDATION LLC, AMBIT
MICROSYSTEMS, INC., CISCO SYSTEMS, INC.,
MOTOROLA, INC., NETGEAR, INC., SCIENTIFIC
ATLANTA INC., AND THOMSON, INC., '
Defendants.
2012-1022
Appea1 from the United States District C0urt for the
District of De1aWare in case n0. 07-MD-1848, Chief Judge
Gregory M. Sleet.
ON MOTION
ORDER
The appellees move for a 60-day extension of time,
until March 26, 2012, to file their response briefs. Rem-
brandt Techno1ogies, LP, et a1. oppose.
Upon consideration thereof

REM_BRANDT TECH v. CABLEVISION
IT ls ORDERE1) THAT:
The motion is granted
JAN 1 8 2012
Date
cc: Paul B. MiIcetic, Esq
Edward R. Reines, Esq.
Jeremy S. Pitc0ck, Esq.
John W. Shaw, Esq.
Mark A. Perry, Esq.
Jeff`rey H. Dean, Esq.
Brian L. Ferra11, Esq.
Mitchell G. StockweIl, Esq.
Jeffrey B. Plies, Esq.
Richard H. Brown, III, Esq.
David S. Benyacar, Esq.
s21
4
FoR THE CoURT
/S/ Jan Horbal§;
J an Horba1y
C1erk
F D
U.S. COURT E||FF\PPEAlS FOB
TI'|E FEDEHAL ClRCU¥T
JAN-10ZU12
JAN HORBAl.Y
CLERK